Opinion issued November 13, 2003
     










In The
Court of Appeals
For The
First District of Texas




NO. 01-01-01139-CV




DAVID E. POPE, Appellant

V.

K.T.L. AUTO STORAGE, Appellee




On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 752001




MEMORANDUM OPINION

          This is an appeal of the county court’s order of dismissal for want of
prosecution.  Appellant, David K. Pope, appealed to county court the judgment of a
small claims court in a negligence suit he brought against appellee, K.T.L. Auto
Storage.
          We do not have jurisdiction to consider this appeal.  The judgment of the
county court at law on an appeal from small claims court is final.  Tex. Gov’t Code
Ann. § 28.053(d) (Vernon 1988).  The word “final” in the statute means there is no
further appeal beyond the county court.  Davis v. Covert, 983 S.W.2d 301, 302 (Tex.
App.—Houston [1st Dist.] 1998, pet. dism’d w.o.j.).
          We dismiss the appeal for want of jurisdiction.



                                                                                  Evelyn V. Keyes
                                                                                  Justice
 
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.